DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 24, none of the prior art teaches a modularized detachable input device having the features of the claim including:
a light source coupled to a side of the haptic board and radiating light; a light guide plate coupled to a rear surface of the light diffusion cover and diffusing light radiated from the light source to the light diffusion cover; and a reflection sheet coupled to a rear surface of the light guide plate,Page 3 of 8Application No. 17/142,450Attorney Docket No.: MPO0204USC Response dated: June 28, 2022Reply to Non-Final Office Action of: June 1, 2022wherein the light diffusion cover includes: a diffusion base formed to be able to come in contact with a front surface of the light guide plate; and a diffusion insert protruding from a front surface of the diffusion base and having a size smaller than the diffusion base to be able to be inserted in the light source hole, the light guide plate is coupled to an upper portion of the haptic board in a line with the haptic board, and coupled in the body casing with the haptic board when the haptic board is inserted in the another one of the rails, and the light diffusion cover has a two steps including the diffusion base and the diffusion insert, the diffusion insert has the same size as the light source hole, and the diffusion base is disposed between the light source casing and the light guide plate when the diffusion insert is inserted in the light source hole.	The dependent claims 25-32 are allowable based on their dependency from allowable claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694